DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on March 31, 2021, is acknowledged.
Claims 1-3 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5, the recitation “retardation of 3000 to 30000 nm”, the recitation is ambiguous, it is unclear if the retardation value refers to “in-plane retardation” or “thickness retardation”. 
Regarding claim 1, line 6, the recitation “CTF value” is indefinite, it is unclear what the meets and bounds of the claims are since the specification fails to define what the acronym CTF stands for. 
2SiF6:Mn4+ as a phosphor” renders the claim indefinite, it is unclear how the liquid crystal device components imparts structural feature and/or properties to the claimed protection film. Although applicant measures the CTF when the protective layer is used in a liquid crystal display, it is the protective film itself which exhibits the claimed property regardless of how or when it is measured.    
Claims 2-3 are indefinite for the same reasoning stated in the rejection of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2015/0331282 A1).
Regarding claim 1, Yamada discloses a protective film comprising a polyethylene terephthalate-based resin film, the polyethylene terephthalate-based resin film wherein the polyethylene terephthalate-based resin film has a retardation of 3000 to 30000 nm (πs[0085, 0104]). 
In regards to the limitation “a CTF value of periodic unevenness of an x value of chromaticity at an observation angle of 55 degrees is 1.2 or less“, it is elementary that mere In re Swinehart, 169 USPQ 226 (CCPA 1971). Yamada discloses a polyethylene terephthalate-based protective layer, used in a liquid crystal display, having the claimed retardation value which is used to prevent a rainbow-like unevenness, performing the same function as disclosed by applicant. Thus, the functional limitation of “a CTF value of periodic unevenness of an x value of chromaticity at an observation angle of 55 degrees is 1.2 or less” is taught by Yamada under the principles of functional inherency.
The recitation “when the polyethylene terephthalate-based resin film is bonded to the light source side of a light-source-side protection film of a light-source-side polarizer in a liquid crystal display device comprising as a backlight light source a white-light-emitting diode that has one or more peak tops in an emission spectrum in each of wavelength regions of 400 nm or more and less than 495 nm, 495 nm or more and less than 600 nm, and 600 nm or more and 780 nm or less and comprises K2SiF6:Mn4+ as a phosphor” is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed element is intended to be employed does not differentiate the claimed element from a prior art structure satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987). 
Regarding claim 2, Yamada discloses a polarizer comprising a polarizing film and the protective film laminated on at least one surface of the polarizing film (π[0024]).
Regarding claim 3, Yamada discloses a liquid crystal display device comprising a backlight light source (π[0050]), two polarizers (πs[0051, 0053]), and a liquid crystal cell .

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (WO 2017/209473 A1).
Regarding claim 1, Heo discloses a protective film comprising a polyethylene terephthalate-based resin film, the polyethylene terephthalate-based resin film wherein the polyethylene terephthalate-based resin film has a retardation of 3000 to 30000 nm (πs[0018-0020]). 
In regards to the limitation “a CTF value of periodic unevenness of an x value of chromaticity at an observation angle of 55 degrees is 1.2 or less“, it is elementary that mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art. Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart, 169 USPQ 226 (CCPA 1971). Heo discloses a polyethylene terephthalate-based protective layer, used in a liquid crystal display, having the claimed retardation value which is used to prevent a rainbow-like unevenness, performing the same function as disclosed by applicant. Thus, the functional limitation of “a CTF value of periodic unevenness of an x value of chromaticity at an observation angle of 55 degrees is 1.2 or less” is taught by Heo under the principles of functional inherency.
The recitation “when the polyethylene terephthalate-based resin film is bonded to the light source side of a light-source-side protection film of a light-source-side polarizer in a liquid crystal display device comprising as a backlight light source a white-light-emitting diode that has 2SiF6:Mn4+ as a phosphor” is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed element is intended to be employed does not differentiate the claimed element from a prior art structure satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987). 
Regarding claim 2, Heo discloses a polarizer comprising a polarizing film and the protective film laminated on at least one surface of the polarizing film (π[0024]).
Regarding claim 3, Heo discloses a liquid crystal display device comprising a backlight light source (80), two polarizers (10,10’), and a liquid crystal cell (72) disposed between the two polarizers, at least one of the two polarizers being the polarizer.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879